Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Stephen D. Frausto on June 3, 2022.

Amendment to Claims
(i). Claims 23-25, 51, and 132 are canceled.

(ii). Claim 1 is replaced by the following:
1. A variant CD155 polypeptide comprising an amino acid sequence that exhibits at least 90% sequence identity to SEQ ID NO: 47 or amino acid residues 4-119 of SEQ ID NO: 47, wherein the variant CD155 polypeptide comprises the amino acid substitution L104M in the amino acid sequence of SEQ ID NO: 47, and wherein the variant CD155 polypeptide specifically binds to the ectodomain of TIGIT with increased affinity compared with the unmodified CD155 polypeptide to the same ectodomain.  



(iii). Claim 12, 
in line 2, after “amino acid substitutions selected from”, insert – the group consisting of --;
 at the end of the claim, replace “or D116N, or a conservative amino acid substitution thereof” with – and D116N --.

(iv). Claim 13, 
in line 2, after “amino acid substitutions selected from”, insert – the group consisting of --;
at the end of the claim, before “V9D/V11M/Q12L/P18S/E37V/M5 5I/Q60R/K70Q/L79P/F91S/104M/T107M”, insert – and --.

(v). Claim 15 is replaced by the following:
15. The variant CD155 polypeptide of claim 1, comprising an amino acid sequence set forth in any of SEQ ID NOs: 229-231, 267, 271, 273, 1230-1231, 1233-1234, 1236, 1238-1242, 1245-1248, 1250, 1252, 1612, 1616, 1629, 1637, 1642, 1646-1647, and 1654; or an amino acid sequence set forth in any of SEQ ID NOs: 326-328, 364, 368, 370, 423-425, 461, 465, 467, 1184-1185, 1187-1188, 1190, 1192-1196, 1199-1202, 1204, 1206-1208, 1210-1211, 1213, 1215-1219, 1222-1225, 1227, 1229, 1658, 1662, 1675, 1683, 1688, 1692- 1693, 1700, 1704, 1708, 1721, 1729, 1734, 1738-1739, and 1746.


(vi). Claim 18 is replaced by the following:
18. The variant CD155 polypeptide of claim 1, wherein the variant CD155 polypeptide consists of an amino acid sequence that exhibits at least 90% sequence identity to amino acid residues 4-119 of SEQ ID NO: 47.

(vii). Claim 33 is replaced by the following:
33.  The variant CD155 polypeptide of claim 1, wherein the variant CD155 polypeptide is soluble and lacks the CD155 transmembrane domain and intracellular domain.

(viii). Claim 43, 
in line 1, between “claim 1” and “wherein the”, insert -- , --. 

(ix). Claim 162 is replaced by the following:
162. A homodimer comprising the fusion protein of claim 36.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matter is enabled, and neither taught nor suggested by the prior art. 

It is noted that the IgV domain of the wild-type CD155 polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 58, which corresponds to amino acid residues 24-139 of SEQ ID NO: 20 (page 50 of the specification, paragraph [0140]; page 2 of the specification, paragraph [0006]) or amino acid residues 4-119 of SEQ ID NO: 47.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 12, 13, 15, 18, 33, 36, 37, 43, 45, 50, 51, 83, 89, 117, 122, 129, 162, 165, 166, 168, and 169 are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
June 4, 2022